Title: To Benjamin Franklin from Jean-François-Paul Grand, 29 September 1783
From: Grand, Jean-François-Paul
To: Franklin, Benjamin


          
            Sir
            Paris the. 29th of 7bre. 1783./.
          
          I beg leave to acknowledge receipt of the honour of your Esteemed favour from the 26 Int. Covering your remittance of £1900.—.— on Denis Rougemont from the 8th. August at 2/m date. The value of which shall be received by me & for which produce Your particular account shall be Credited agreable to your desire of the abovesaid sum.—
          With great regard I have the honour to remain Sir! Your most humble & most obedient servant
          
          
            Mr. B: Franklin at Passy./.
          
         
          Addressed: A / Monsieur / Monsieur Benjamin / Franklin / à Passy
        